Citation Nr: 1760671	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-42 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the right thumb.

2. Entitlement to service connection for osteoarthritis of the left thumb. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In 2010, the Board remanded a claim for a total rating, which was then granted by the RO.  Thereafter, in an October 2015 statement, the Veteran withdrew the remaining issue from that appeal, which was entitlement to a higher rating for Raynaud's phenomenon of the hands.


FINDING OF FACT

On August 21, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he withdrew his appeal for service connection for the right and left thumb osteoarthritis.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In August 2017, VA received notice from the Veteran that he withdrew his appeal for service connection for the right and left thumb osteoarthritis.  The Board thus finds that no allegation of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for right thumb osteoarthritis is dismissed.  

The appeal for service connection for left thumb osteoarthritis is dismissed.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


